Broyles, C. J.
1. The accused was convicted of operating, while under the influence of intoxicating liquors, an automobile on the highway known as Eranklin Street in the City of Dublin. In his motion for new trial exception is taken to the following excerpt from the charge: “I charge you that it is not necessary for the [State to show that the] defendant, who is prosecuted for driving an automobile under the influence of whisky, . . is [was?] drunk. It is sufficient if the evidence shows beyond a reasonable doubt that the accused was under the influence of some intoxicants as charged, to any extent whatever, whether drunk or not. In contemplation of law an operator of a motor vehicle on the public highway is under the influence of intoxicating liquors when he is so affected by intoxicating liquor as to make it less safe for him to operate such vehicle than it would be if he ’ was not affected by such intoxicating liquor. If, under the evidence in this case, you believe beyond a reasonable doubt that the defendant while he was operating this automobile was under the influence of intoxicating liquors to any extent whatsoever, you don't have to show he was drunk; if he was under the influence of intoxicating liquor whatever, then he was guilty whether he was drunk or not." Under the decisions of this court in Hart v. State, 26 Ga. App. 64 (105 S. E. 383), and Chapman v. State, 40 Ga. App. 725 (151 S. E. 410), the charge complained of was not erroneous for any reason assigned.
2. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment afirmed.


MacIntyre and Guerry, JJ., concur.